MONTIEL, Judge,
concurring in part; dissenting in part;
Although I concur in the majority’s holding in part II of its opinion, I must respectfully dissent from the majority’s holding in part I of the opinion. When the appellant was stopped, the officers found two partially smoked marijuana cigarettes in the ashtray of the appellant’s car. When the appellant was patted down following his arrest, the officer found marijuana on his person. I believe that the evidence concerning his possession of marijuana was part of the res gestae and was therefore admissible.